Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification provides support for the structure in claim 41, however, the value of n (repeat units) is not supported when the repeat units can include infinity.  The claim does not put a value on n (repeat units).  The specification only teaches a molecular weight of the polyethylene glycol of less than 2,000 g/mol.  Accordingly, the value of n cannot include any value greater that would result in a molecular weight greater than 2,000 g/mol.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 40 claims a “sufficient concentration of hydrophilic groups” and claim 1 claims 0.5 to 5.0% by weight of hydrophilic groups.  The limitation “sufficient concentration” fails to further limit the concentration in claim 1.  Based on the instant specification sufficient concentration can include greater than 5.0% by weight.  Accordingly, the limitation sufficient concentration fails to further limit 0.5 to 5.0% by weight of hydrophilic groups.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4-11, 13-14, 17-24, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 6,737,477 to Figg et al. in view of CN-104031225 to Zhang et al. and U.S. Patent No. 5,945,473 to Keilbania et al. 
As to claims 1, 4-6, and 40-41, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, 755.4 parts by weight of polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate. The content of polyester polyol in the polyol component = 90.3% (755 / 836.4). The polyurethane is grafted with hydroxylpropyl methacrylate to obtain the adhesive composition (Examples 1-2). The content of hydrophilic component is 5.6% (DMPA % by weight /% by weight of each component). The polyester polyol would inherently have the claimed HLB of less than 10 based on the applicants’ disclosure HLB = 20*Mh/M, wherein there is no hydrophilic portion in the polyester polyol of Figg.
Figg teaches DMPA as a suitable hydrophilic component and teaches hydrophilic nonionic polyoxyalkylene polyols are suitable alternatives. Figg discloses the molecular weights above 500 g/mol (formula, (9:10-18).  Zhang discloses aqueous polyurethane compositions comprising the reaction product of a polyisocyanate component and a polyol component comprising 50 to 85% by weight of polyester polyols and 0.1 to 3% by weight of Ymer N120 (same reactant as claim 41) that is a diol containing polyoxyalkylene side chains (0013) and 0.1-3% by weight of hydroxycarboxylic acid, such as DMPA (same as Figg, 0013, 0023).   

Figg does not expressly disclose the limitation pressure sensitive adhesive,
However, Kielbania teaches aqueous polyurethane adhesives comprising hydroxyalkyl methacrylates and polymeric performance enhancers (PPE), which is the same Figg and further teaches that the choice of the ethylenically unsaturated monomer and PPE can be selected to produce adhesives that include pressure sensitive adhesives (8:21-30). Accordingly, the position is taken that the Figg adhesive could be used as a pressure sensitive adhesive because the selection of unsaturated monomers and PPEs in Figg are the same as the current application and Kielbania teaches said selection would result in a PSA.
As to claim 8, Figg teaches that a suitable alternative polyisocyanate is the liquid bis(4- isocyanatocyclohexylmethane with a trans/trans content of up to 30% by weight as taught in the references (4:43-48). Accordingly, it would have been obvious to use the liquid HMDI component because a polyisocyanate in liquid form enables an operator to handle them by means of pumping devices without any necessity to provide heated storage facilities as taught in GB-1127338 (equivalent to DE-1618795 cited by Figg}.
As to claim 9, Figg teaches suitable phthalic acids including ortho and meta- position (5:7).

As to claims 11-13, Figg teaches suitable ethylenically unsaturated reactants that would react pendent to the polyurethane that include 2 to 10% by weight of trimethylolpropane allyl ether (11:64-66).
As to claim 14, Figg in view of Zhang teach mixtures of DMPA and polyethylene glycol hydrophilic components are used (Zhang, 0013, 0023}.
As to claim 17, Figg in view of Zhang teach a content of hydrophilic components that range from 0.1 to 5.6% (DMPA % by weight /% by weight of each component), This sits within the amount discussed in the current specification. Accordingly, the content of acid functional groups would be met.
As to claims 19 and 21, Figg teaches suitable crosslinker agents including 2 to 10% by weight of trimethylolpropane diallyl ether (11:64-66) and also crosslinkers obtainable by reacting the acid in the acrylic acid component with alkylene oxide (11:45-46).
As to claims 23-24 about the peel rate and chemical resistance, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all the claimed ingredients. Therefore, the claimed effects and physical properties, i.e. peel rate and chemical resistance would implicitly be achieved by a composite with all the claimed ingredients.  This is supported by Zhang that describes the addition of Ymer N-120 to improve chemical resistance.  

Claim 7 is rejected under 35 U.S.C. 105 as being unpatentable over U.S. Patent Pub. No. 6,737,477 to Figg et al. in view of CN-104031225 to Zhang et al. and U.S. Patent No. 5,945,473 to Keilbania et al. that has been explained above and is applied here as such in view of EP-2921541 to Zhao et al.
As to claim 7, Figg in view of Zhang disclose aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, a polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5) and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 7400 daltons, 13.8 parts by weight of neopentyl glycol, 363.6 parts by weight of 4,4- dicyclohexylmethane diisocyanate and a hydrophilic mixture of DMPA and 0.1 to 3.0% by weight of polyoxyalkylene side chain containing diol.  The polyurethane is grafted with hydroxyloropyl methacrylate to obtain the adhesive composition (Examples 1-2). 
Figg does not expressly disclose an amorphous polyester polyol.
Zhao teaches aqueous polyurethane dispersion adhesives comprising at least one amorphous polyester polyol (Abstract).
Accordingly, at the time of filing it would have been obvious to incorporate the amorphous polyester polyol of Zhao to the composition of Figg to improve the open time of the adhesive (0004).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 6,737,477 to Figg et al. in view of CN-104031225 to Zhang et al. and U.S. Patent No. 5,945,473 to Keilbania et al. that has been explained above and is applied here as such in view of US. Patent Pub. No. 2014/0088246 to Morikami et al.
As to claim 18, Figg does not expressly disclose the weight average molecular weight.
Morikami discloses aqueous resin dispersions suitable for adhesive applications that have molecular weights of 100,000 to above 200,000.
At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the molecular weight within the claimed range because at less than 100,000 the film is weak and a swelling ratio becomes too high (0070).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11, 13-14, 17-24, and 40-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new rejection has been made that includes a secondary rejection that teaches the amount of hydrophilic component.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763